By JUDGE PAUL F. SHERIDAN
Upon consideration of the oral arguments, the pleadings and briefs filed, the Court concludes that Law Action 88-768 is an "action" barred by Code of Virginia Section 8.01-581.2 from being "brought for malpractice against a health care provider" until after the notification required by that Code Section. Plaintiff’s notice of claim was filed July 1, 1988, and this Motion for Judgment was filed the same day. Since "no (such) actions shall be brought within ninety days of the notification by the claimant to the health care provider . . ." Law Action 88-768 was filed at a time barred by Code of Virginia Section 8.01-581.2 and should be dismissed without prejudice.
The terms of Section 8.01-36 do not conflict with or modify the procedural requirements of Section 8.01-581.2. Law Action 88-769 was also filed July 1, 1988, but appears to have proceeded by two notices of claim, one on June 12, 1985, and one on July 1, 1988. It is not clear to me which "notice" is relied upon by Plaintiff, so I need clarification of the facts on that issue.
Defense counsel asserted by letter dated July 27, 1988, objections to the July 1, 1988, notice of claim. Please schedule a mutually convenient time to argue that in the near future.